      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 UNITED STATES OF AMERICA,              :
                                        :
                -v-                     :              20cr608 (DLC)
                                        :
 AQUILINO TORRES,                       :            OPINION AND ORDER
                                        :
                           Defendant.   :
                                        :
 -------------------------------------- X

APPEARANCES

For the Government:
David J. Robles
United States Attorney’s Office for the Southern District of New
York
One Saint Andrew’s Plaza
New York, NY 10007

For defendant Aquilino Torres:
Jennifer L. Brown
Federal Defenders of New York Inc.
52 Duane Street, 10th Floor
New York, NY 10007

DENISE COTE, District Judge:

     On November 12, 2020, defendant Aquilino Torres was

indicted on one count of kidnapping, in violation of Title 18,

United States Code, Sections 1201(a)(1) and (b), and one count

of kidnapping of a minor, in violation of Title 18, United

States Code, Sections 1201(a)(1), (b), and (g).         On April 13,

2021, a grand jury returned a superseding indictment that

charged Torres with the aforementioned offenses, as well as one

count of stalking in violation of Title 18, United States Code,
        Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 2 of 31



Sections 2261A(2)(A) and 2261A(2)(B).          Torres’ trial is

scheduled for July.      In advance of trial, Torres has filed a

motion to dismiss the indictment, a motion to preclude the

proffered expert testimony of Dr. Chitra Raghavan, and a motion

to exclude evidence related to Torres’ prior criminal conviction

that the Government seeks to introduce pursuant to Rule 404(b),

Fed. R. Evid.     For the following reasons, Torres’ motions are

denied.

                                 Background

       The following allegations are taken from the complaint and

superseding indictment.

I.     Torres’ Alleged Conduct

       On October 5, 2020, Torres sent a series of threatening

text messages to his romantic partner (“Victim-1”).            Later that

day, Torres approached Victim-1 and threatened to kill her son

(“Minor Victim-1”) if they did not come with him.           Torres took

them to a motel in the Bronx, New York, instructed Victim-1 to

rent a room for one night, and again threatened to kill Minor

Victim-1 if Victim-1 did not comply.          Torres, Victim-1, and

Minor Victim-1 entered a room at the motel, where Torres struck

Victim-1 and Minor Victim-1 and forced Victim-1 to have sex with

him.




                                      2
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 3 of 31



     The following day, Torres used a mobile payment application

to send Victim-1 money and instructed Victim-1 to use that money

to rent a room in an apartment in Washington Heights, New York.

After Victim-1 arranged to rent the room, Torres ordered Victim-

1 to order an Uber to transport him, Victim-1, and Minor Victim-

1 to the apartment.    Victim-1 did so.

     On October 7, Torres tied Victim-1’s hands to a bed frame

in the Washington Heights apartment and told Victim-1 that he

would kill Minor Victim-1 if she attempted to escape.          Between

October 7 and October 10, 2020, Torres forced Victim-1 and Minor

Victim-1 to stay in the Washington Heights apartment.          During

this period, Torres repeatedly left and returned to the

apartment.   Torres also received romantic text messages from

Victim-1 during the period that she was confined to the

apartment.

     On October 10, Torres assaulted Victim-1 and Minor Victim-1

at the Washington Heights apartment.       Later that day, Torres

left the apartment, leaving behind Victim-1’s cell phone.

Victim-1 and Minor Victim-1 then fled the apartment.          After they

fled the apartment, Torres sent Victim-1 a series of threatening

text messages, which included threats that he would go looking

for Victim-1 and that he would post a nude photograph of Victim-

1 on the internet.    Later that evening, Victim-1 was admitted to


                                    3
        Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 4 of 31



a hospital, where she was diagnosed with a broken jaw.            Torres

was arrested on November 3, 2020 and detained pending trial.               He

was indicted on November 12, 2020.

II.   The Government’s Proposed Rule 404(b) Evidence

      On December 1, 2020, in connection with its initial

discovery production, the Government notified Torres that it

intended at trial to offer evidence, pursuant to Rule 404(b),

Fed. R. Evid., that Torres had been previously charged with

kidnapping and assaulting an ex-girlfriend (“Victim-2”).             The

prior charges involved allegations that he confined Victim-2,

who was pregnant at the time, to a room in his apartment between

September 18, 2013 and October 10, 2013.          During that period,

Torres allegedly bound, assaulted, and threatened Victim-2.

Victim-2 was located, and Torres was arrested, on October 10,

2013.   He was charged in New York state court with unlawful

imprisonment, assault with a dangerous instrument, sexual

assault, and aggravated harassment.

      On September 16, 2014, Torres pleaded guilty to assaulting

Victim-2, in violation of New York Penal Law Section 120.05(2).

This provision prohibits, “[w]ith intent to cause physical

injury to another person, [causing] such injury to such person

or to a third person by means of a deadly weapon or a dangerous

instrument.”     N.Y. Penal Law § 120.05(2).       During his guilty



                                      4
       Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 5 of 31



plea allocution in New York state court, Torres acknowledged

that he “repeatedly struck” Victim-2 with a belt.          He was

sentenced to four and a half years’ imprisonment.          Torres was

released to parole supervision on August 9, 2019 and remained

subject to supervision when he was arrested for the instant

offense. 1

     On April 2, 2021, the Government informed Torres that it

intends to offer “evidence concerning the defendant’s prior

commission of an unlawful imprisonment and physical and sexual

assault of” Victim-2.     It explained it would do so through

“testimony, sworn statements made by [Torres] in prior court

proceedings, and photographs of Victim-2’s injuries.”

III. The Government’s Proposed Expert Testimony

     On March 8, 2021, the Government notified Torres, pursuant

to Rule 16(a)(1)(G), Fed. R. Crim. P., that it intended to call

Dr. Chitra Raghavan as an expert witness at trial.          Dr. Raghavan

is a professor of psychology at John Jay College of Criminal

Justice in New York City whose academic work focuses on issues

related to domestic abuse and coercive control.          The Government


1 The Court takes judicial notice of information regarding
Torres’ release made publicly available by the New York State
Department of Corrections and Community Supervision as a
“relevant matter[] of public record,” Giraldo v. Kessler, 694
F.3d 161, 164 (2d Cir. 2012), that “can be accurately and
readily determined from sources whose accuracy cannot reasonably
be questioned,” Fed. R. Evid. 201(b)(2).

                                     5
       Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 6 of 31



told Torres that Dr. Raghavan would be expected to provide

background testimony on

      stalking and control methods in relationships
      involving domestic violence, including the
      psychological relationship between the abuser and the
      victim; the use and impact of coercion and other
      control methods by the abuser; and why victims of
      domestic violence often do not feel free to leave the
      relationship or the locations that they share with
      their abuser.

      Torres objected to the adequacy of the Government’s Rule 16

disclosure regarding Dr. Raghavan later that day, and on March

16, the Government provided a supplemental Rule 16 notice

stating that Dr. Raghavan is expected to testify about “coercive

control” in abusive relationships and its effect on the

“victim’s decision-making and free will.”         On April 9, Torres

again objected to the Government’s disclosure.

IV.   Procedural History

      On April 23, Torres filed motions to dismiss the

indictment, to preclude Dr. Raghavan’s testimony, and to exclude

the Government’s Rule 404(b) evidence.        The motions became fully

submitted on April 30.

                                Discussion

I.    Motion to Dismiss the Indictment

      Torres has moved to dismiss his indictment pursuant to Rule

12, Fed. R. Crim. P.     An indictment “must be a plain, concise,

and definite written statement of the essential facts


                                     6
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 7 of 31



constituting the offense charged” and must, for each count,

“give the official or customary citation of the statute, rule,

regulation, or other provision of law that the defendant is

alleged to have violated.”     Fed. R. Crim. P. 7(c)(1).       An

indictment is sufficient under Rule 7 and the Fifth Amendment

“as long as it (1) contains the elements of the offense charged

and fairly informs a defendant of the charge against which he

must defend, and (2) enables the defendant to plead an acquittal

or conviction in bar of future prosecutions for the same

offense.”   United States v. Wedd, 993 F.3d 104, 120 (2d Cir.

2021) (citation omitted).

     To satisfy these requirements, “an indictment need do

little more than to track the language of the statute charged

and state the time and place (in approximate terms) of the

alleged crime.”   Id. (citation omitted).        Accordingly, an

indictment must only describe the “core of criminality to be

proven at trial,” or the “essence of a crime, in general terms.”

United States v. Daugerdas, 837 F.3d 212, 225 (2d Cir. 2016)

(citation omitted).    It need not describe “the particulars of

how a defendant effected the crime.”       Id.

     Under this standard, dismissal of an indictment is a

“drastic remedy that should be utilized with caution and only in

extreme cases.”   United States v. Walters, 910 F.3d 11, 26 (2d


                                    7
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 8 of 31



Cir. 2018) (citation omitted).      When considering a motion to

dismiss an indictment, “the facts alleged by the government must

be taken as true.”    United States v. Velastegui, 199 F.3d 590,

592 n.2 (2d Cir. 1999).

     Torres moves to dismiss the indictment on several grounds.

He argues first that the indictment fails to allege an adequate

basis for federal jurisdiction in his case, as required by the

federal statutes under which he has been indicted.         See 18

U.S.C. §§ 1201(a)(1-5) (setting forth five potential bases for

federal jurisdiction that serve as disjunctive elements of the

federal kidnapping statute, including the use of “any means,

facility, or instrumentality of interstate or foreign commerce”

during the commission of the kidnapping); 18 U.S.C. §

2261A(2)(describing the federal crime of stalking as, inter

alia, “us[ing] . . . [a] facility of interstate or foreign

commerce” to engage in a “course of conduct” prohibited by the

statute).   He further argues that, even if the Government has

set forth an adequate jurisdictional basis for the indictment,

the statutes under which he has been indicted are

unconstitutional because they exceed Congress’ power under the

Commerce Clause.   Finally, he argues that the federal kidnapping

statute under which he has been indicted is unconstitutionally




                                    8
         Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 9 of 31



vague.     For the following reasons, all of these arguments fail,

and the motion to dismiss the indictment is denied.

     A.      Federal Jurisdiction

     The indictment alleges an adequate jurisdictional basis for

Torres’ kidnapping and stalking charges because it alleges that

Torres used a cellular telephone during the crimes charged in

the indictment. 2     The Second Circuit has held that, where a

defendant uses the telephone network during the course of his

crimes, that defendant has used a facility of interstate

commerce, even if the defendant has made only intrastate

communications using the telephone network.           United States v.

Perez, 414 F.3d 302, 304-05 (2d Cir. 2005). 3          The same conclusion

is appropriate here.


2 The indictment also alleges that Torres confined the victims
for more than twenty-four hours. Under the statute, “the
failure to release the victim within twenty-four hours after he
shall have been unlawfully seized . . . shall create a
rebuttable presumption that such person has been transported in
interstate or foreign commerce,” thereby satisfying the
jurisdictional element of the kidnapping statute. 18 U.S.C. §
1201(b). Torres disputes the validity and applicability of this
presumption. The Government concedes that this presumption,
standing alone, cannot satisfy the jurisdictional element of the
statute at trial, and does not intend to rely on it at trial.
This dispute is academic, in any event, because Torres’ alleged
use of a cell phone during the offenses creates an independent
basis for federal jurisdiction that is valid for the reasons
described in this Opinion.

3 Perez involved the jurisdictional provision of the federal
murder-for-hire statute, 18 U.S.C. § 1958, but several courts in
this District have applied the Second Circuit’s holding in Perez

                                       9
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 10 of 31



     B.      Commerce Clause

     Torres’ argument that the federal kidnapping and stalking

statutes exceed Congress’ power under the Commerce Clause is

similarly foreclosed by Supreme Court and Second Circuit

precedent.    Under the Commerce Clause, “Congress may regulate

the use of the channels of interstate commerce” and is

“empowered to regulate and protect the instrumentalities of

interstate commerce, or persons or things in interstate

commerce, even though the threat may come only from intrastate

activities.”    United States v. Lopez, 514 U.S. 549, 558 (1995).

     In this case, the federal jurisdictional nexus involves the

use of the telephone network, an instrumentality of interstate

commerce.    Congress may therefore criminalize certain intrastate

uses of the telephone network, such as Torres’ alleged use of

the telephone network to commit the crimes alleged in the

indictment, via its power to “regulate and protect the

instrumentalities of interstate commerce.”        Id.; see also United

States v. Gil, 297 F.3d 93, 100 (2d Cir. 2002) (mail fraud

statute may be constitutionally applied to intrastate mailings



in kidnapping cases and held that the jurisdictional element of
the federal kidnapping statute is satisfied when the defendant
used the telephone network during the crime. See, e.g., United
States v. Pizarro, No. 17cr151 (AJN), 2019 WL 3406603, at *6
(S.D.N.Y. July 29, 2019); United States v. Ramos, No. 12cr556
(LTS), 2013 WL 1932110, at *3-4 (S.D.N.Y. May 8, 2013), aff’d,
622 Fed.Appx. 29 (2d Cir. 2015).

                                   10
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 11 of 31



sent via private interstate carriers because private interstate

carriers are instrumentalities of interstate commerce). 4          Torres’

Commerce Clause challenge is therefore unavailing.

     C.    Vagueness

     Finally, Torres brings a vagueness challenge to the federal

kidnapping statute. 5   A criminal law is void for vagueness if it

does not “define the criminal offense with sufficient

definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and

discriminatory enforcement.”      United States v. Napout, 963 F.3d

163, 181 (2d Cir. 2020) (citation omitted).         Statutes must

“define regulated conduct with sufficient definiteness that

ordinary people can understand,” but the void for vagueness

doctrine “does not demand meticulous specificity, recognizing

that language is necessarily marked by a degree of imprecision.”

Libertarian Party of Erie Cty. v. Cuomo, 970 F.3d 106, 126 (2d


4 Other courts in this District have rejected similar Commerce
Clause challenges to the federal kidnapping statute. See, e.g.,
United States v. Brown, No. 13cr345 (LGS), 2014 WL 4473372, at
*4 (S.D.N.Y. Sept. 10, 2014).

5 Torres also argues that the statute, which prohibits kidnapping
“for ransom or reward or otherwise,” 12 U.S.C. 1201(a), should
be read to require the Government to prove that Torres kidnapped
the victims for pecuniary gain. As Torres recognizes, however,
this argument has been squarely rejected by the Second Circuit
and the Supreme Court. United States v. Healy, 376 U.S. 75, 81
(1964); United States v. Cavallero, 553 F.2d 300, 304 (2d Cir.
1977).

                                    11
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 12 of 31



Cir. 2020) (citation omitted).     Where, as here, a criminal

statute does not present First Amendment concerns, “courts

generally view vagueness challenges to a statute as applied to

the defendant's case.”    United States v. Farhane, 634 F.3d 127,

138 (2d Cir. 2011).   In the context of an as-applied vagueness

challenge, “one whose conduct is clearly proscribed by the

statute cannot successfully challenge it for vagueness.”          United

States v. Nadirashvili, 655 F.3d 114, 122 (2d Cir. 2011)

(citation omitted).

     Applying these principles, Torres’ vagueness challenge to

the federal kidnapping statute lacks merit.        Torres points to

potential ambiguities at the fringes of the kidnapping statute,

describing potential applications where ordinary people may not

be aware that certain forms of ostensibly innocuous conduct

could leave them vulnerable to prosecution under the federal

kidnapping statute.   But here, Torres’ alleged conduct “falls

within the core of the statute's prohibition.”        Farhane, 139

F.3d at 139 (citation omitted).      He is alleged to have used

force and threats of force to confine his romantic partner and

her son against their will, at one point using physical

restraints to confine one of the victims.       His vagueness

challenge thus fails even if he has identified potential

“unfettered latitude that law enforcement officers and


                                   12
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 13 of 31



factfinders might have in other, hypothetical applications of

the statute.”   Id. at 139-40 (citation omitted).

II.   Motion to Preclude the Expert Testimony of Dr. Raghavan

      Torres has moved to preclude the expert testimony of Dr.

Raghavan pursuant to Rules 403 and 702, Fed. R. Evid.          For the

following reasons, the motion is denied.

      A.   Legal Standard

      Federal Rule of Evidence 702 governs the admission of

expert testimony.    Rule 702 allows a “witness who is qualified

as an expert by knowledge, skill, experience, training, or

education” to testify, “in the form of an opinion or otherwise,”

if:

      (a) the expert's scientific, technical, or other
      specialized knowledge will help the trier of fact to
      understand the evidence or to determine a fact in
      issue;
      (b) the testimony is based on sufficient facts or
      data;
      (c) the testimony is the product of reliable
      principles and methods; and
      (d) the expert has reliably applied the principles and
      methods to the facts of the case.

      Under this rule, the trial judge must first address “the

threshold question of whether a witness is qualified as an

expert by knowledge, skill, experience, training, or education

to render his or her opinions.”       Nimely v. City of New York, 414

F.3d 381, 396 n.11 (2d Cir. 2005) (citation omitted).




                                    13
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 14 of 31



     If that question is answered in the affirmative, the trial

judge has a “gatekeeping role”, requiring her to “ensure that

any and all scientific testimony or evidence admitted is not

only relevant, but reliable.”     Daubert v. Merrell Dow Pharms.,

Inc., 509 U.S. 579, 589, 597 (1993).      In exercising the

“gatekeeping role” established in Daubert, a district court

should consider the specific criteria for expert testimony set

forth in Rule 702.    In re Mirena IUS Levonorgestrel-Related

Products Liability Litigation (No. II), 982 F.3d 113, 123-24 (2d

Cir. 2020).   Otherwise, the reliability inquiry is “fluid and

will necessarily vary from case to case.”       Id. at 123 (citation

omitted).   While Daubert sets forth factors for the district

court to consider that may be helpful in certain cases, 6 there is

no “definitive checklist or test” for reliability, as there are

“there are many different kinds of experts, and many different

kinds of expertise.”    United States v. Romano, 794 F.3d 317, 330

(2d Cir. 2015) (quoting Kumho Tire Co. v. Carmichael, 526 U.S.

137, 150 (1999)).    Accordingly, a district court has “broad


6 These factors are “(1) whether a theory or technique can be
(and has been) tested; (2) whether the theory or technique has
been subjected to peer review and publication; (3) a technique's
known or potential rate of error, and the existence and
maintenance of standards controlling the technique's operation;
and (4) whether a particular technique or theory has gained
general acceptance in the relevant scientific community.”
Mirena, 982 F.3d at 123 (quoting Daubert, 509 U.S. at 593-94).


                                   14
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 15 of 31



discretion in determining what method is appropriate for

evaluating reliability under the circumstances of each case.”

Amorgianos v. Nat'l R.R. Passenger Corp., 303 F.3d 256, 265 (2d

Cir. 2002). 7

     In conducting the Daubert analysis, a “district court must

focus on the principles and methodology employed by the expert.”

Amorgianos, 303 F.3d at 266.      A court should exclude expert

testimony that is “based on data, a methodology, or studies that

are simply inadequate to support the conclusions reached.”              Id.

“Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the

traditional and appropriate means of attacking shaky but

admissible evidence.”     Daubert, 509 U.S. at 596.

     Once the district court has determined that a witness is

qualified to testify as an expert and that the expert testimony

is reliable, the court must “make a third inquiry: whether the

expert's testimony (as to a particular matter) will assist the

trier of fact.”    Nimely, 414 F.3d at 397 (citation omitted).           If

expert testimony “usurps . . . the role of the trial judge in

instructing the jury as to the applicable law or the role of the


7 That discretion extends to the decision as to whether to hold
an evidentiary hearing before admitting expert testimony; a
district court need not conduct a separate evidentiary hearing
to adequately perform its gatekeeping role under Daubert.
United States v. Williams, 506 F.3d 151, 161 (2d Cir. 2007).

                                    15
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 16 of 31



jury in applying that law to the facts before it,” it is

inadmissible.    Id. (citation omitted).     Similarly, if the

purported expert testimony “concerns matters that the average

juror is . . . capable of understanding on his or her own,” it

is also inadmissible.     United States v. Mejia, 545 F.3d 179, 194

(2d Cir. 2008).

     If expert testimony satisfies the requirements of Rule 702

and Daubert, the expert testimony may nonetheless be excluded.

As is the case for all relevant evidence, a court may exclude

expert testimony “if its probative value is substantially

outweighed by a danger of . . . unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”        Fed. R. Evid. 403.

     B.     Application

     At the first stage of the analysis described above, a court

must consider whether the proposed expert witness has the

requisite qualifications to testify as an expert.         Dr. Raghavan

is a tenured professor of psychology with a doctorate in the

field.    Her curriculum vitae indicates that she has published

dozens of peer-reviewed book chapters and academic journal

articles on issues related to domestic abuse and coercive

control.    She has also given a series of lectures on related

topics, including to judges and prosecutors in New York, and has



                                   16
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 17 of 31



taught undergraduates and graduate psychology students on issues

related to the subject of her potential testimony in this case.

She has testified as an expert regarding domestic abuse in

several courts, including courts in this District.         While Torres

claims that the “bulk of her expertise appears to relate to sex

trafficking,” as opposed to the domestic abuse issues in this

case, this argument is belied by Dr. Raghavan’s curriculum

vitae, which indicates extensive academic and professional

experience related to domestic abuse and coercive control.             In

sum, Dr. Raghavan’s experience is more than sufficient to

qualify her as an expert on domestic violence and coercive

control.

     At the second stage of the analysis, the Court must

consider whether the proposed testimony is based on a reliable

methodology.   Here, Dr. Raghavan’s expert testimony regarding

domestic abuse and coercive control will be based on her

extensive body of qualitative psychological research on those

phenomena, as well as an even larger corpus of qualitative

research conducted by other researchers in the field that

involves similar methodology and standards.        This research has

been published in peer-reviewed academic journals.         As Daubert

instructs, a methodology is more likely to be reliable if it has

been subject to peer review and if it has gained general


                                   17
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 18 of 31



acceptance in the relevant scientific community. 8       509 U.S. at

593-94.   Under the circumstances, then, Dr. Raghavan’s testimony

is reliable.

     Torres disputes the reliability of Dr. Raghavan’s

methodology because it is based on qualitative research that

involves interviews with individuals who have been victimized by

domestic abuse and coercive control.      He argues that Dr.

Raghavan’s testimony will therefore simply transmit the

inadmissible hearsay testimony of these interview subjects to

the jury, in violation of Fed. R. Evid. 703.        While it is true

that Rule 703 does not permit “a party [to] call an expert

simply as a conduit for introducing hearsay under the guise that

the testifying expert used the hearsay as the basis of his

testimony,” Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 136



8 Dr. Raghavan’s qualitative methodology is not amenable to
consideration under the other Daubert factors, which require a
court to consider whether the methodology “can be (and has been)
tested” and the methodology’s “known or potential rate of
error.” 509 U.S. at 593-94. As noted above, however, the
Daubert inquiry is “fluid and will necessarily vary from case to
case,” Mirena, 982 F.3d at 123, so the inapplicability of these
factors need not preclude the conclusion that Dr. Raghavan’s
methodology is reliable. Indeed, the Second Circuit has
recognized that social science research, like Dr. Raghavan’s,
“cannot have the exactness of hard science methodologies, and
expert testimony need not be based on statistical analysis in
order to be probative.” United States v. Joseph, 542 F.3d 13,
21 (2d Cir. 2008), abrogated on other grounds by United States
v. Ferguson, 676 F.3d 260, 276 n.14 (2d Cir. 2011) (citation
omitted).

                                   18
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 19 of 31



(2d Cir. 2013) (citation omitted), Torres’ argument that Rule

703 prohibits Dr. Raghavan’s testimony is nonetheless

unavailing.   “An expert witness may base opinions on otherwise

inadmissible facts or data,” such as the alleged hearsay

statements of the interview subjects, “of a type reasonably

relied upon by experts in the particular field in forming

opinions or inferences upon the subject.”       United States v.

Dukagjini, 326 F.3d 45, 51 (2d Cir. 2003) (citation omitted).

Dr. Raghavan’s research methodology may be based on qualitative

interviews that involve listening to the statements of domestic

abuse victims, but her testimony will involve the synthesis and

interpretation of those statements, rather than the mere

conveyance of those statements to the jury. 9       That is sufficient

to satisfy Rule 703.

     The proposed testimony is also likely to assist the jury.

The Government avers that Dr. Raghavan will testify about

coercive control, which is a psychological dynamic often seen in


9 Other courts in this District have found similar expert
testimony regarding domestic abuse based on qualitative research
to be reliable. See, e.g., United States v. Kidd, 385 F.Supp.3d
259, 263-64 (S.D.N.Y. 2019) (permitting the expert testimony of
Dr. Sharon Cooper, a colleague of Dr. Raghavan who relies on a
similar methodology). The Honorable Paul Engelmeyer of this
Court recently concluded that Dr. Raghavan’s expert testimony
was methodologically reliable and rejected a Daubert challenge
to her testimony. Transcript of Conference, United States v.
Randall, No. 19cr131 (PAE) (S.D.N.Y. Feb. 25, 2020), ECF No.
335.

                                   19
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 20 of 31



abusive relationships that leads an abuse victim to behave in

counterintuitive ways, such as by declining to take

opportunities to leave an abusive situation or by expressing

gratitude to an abuser.    The Government intends to present

evidence that, on several occasions, Torres left Victim-1 alone

in the apartment, but that Victim-1 did not use those

opportunities to flee.    The Government also intends to present

evidence that Victim-1 sent Torres romantic text messages during

the events at issue in this case.       Dr. Raghavan’s testimony will

help the jury contextualize that seemingly counterintuitive

behavior and assess whether Victim-1 was held against her will,

an element of the kidnapping statute.       As the Second Circuit has

noted, courts regularly uphold the “admission of expert

testimony to explain conduct not normally familiar to most

jurors.”    Joseph, 542 F.3d at 22.

     Contrary to Torres’ assertions, this testimony will not

bolster the credibility of Victim-1 or the Government’s factual

narrative or instruct the jury regarding the ultimate issues in

the case.    Dr. Raghavan has not interviewed Victim-1, and her

testimony will focus on the generalized dynamics of coercive

control rather than the specifics of the relationship between

Torres and Victim-1.    Dr. Raghavan will not testify that Victim-

1 was kidnapped in violation of federal law, or even that


                                   20
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 21 of 31



Victim-1 was subject to coercive control.       The ultimate issues

in the case remain with the jury.

     Finally, the proposed testimony’s probative value will not

be substantially outweighed by its potential to unfairly

prejudice the jury.   Torres argues, based on transcripts of Dr.

Raghavan’s prior testimony in other cases provided by the

Government, that Dr. Raghavan is likely to offer inflammatory

testimony regarding the relationship between women and their

abusers.   He notes that, in prior cases, Dr. Raghavan has

testified about men who engage in sex trafficking of abused

women, that some men abuse women by manipulating them into drug

addiction, that some abusers deprive their victims of

necessities such as medication and food, and that some abused

women form “trauma bonds” with their abusers.        He contends that

this testimony is likely to prejudice the jury by suggesting

that Torres is akin to men who engage in those behaviors, which

are not alleged in this case.     In the context of this case,

however, Dr. Raghavan’s testimony regarding the generalities of

domestic abuse will be no more inflammatory or prejudicial than

the other evidence -- including allegations of kidnapping,

physical and sexual abuse, and threats of deadly violence --

that will be presented to the jury.      In any event, the parties




                                   21
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 22 of 31



may litigate the appropriate scope of Dr. Raghavan’s testimony

in their motions in limine.

     In sum, Dr. Raghavan is qualified to testify as an expert,

her testimony is based on a reliable methodology, her testimony

will assist the jury, and her testimony will not be unfairly

prejudicial.    Accordingly, Torres’ motion to preclude Dr.

Raghavan’s testimony is denied.      Torres may, of course, use at

trial the “traditional and appropriate means” of undermining Dr.

Raghavan’s expert testimony, such as “[v]igorous cross-

examination” and “presentation of contrary evidence.”         Daubert,

509 U.S. at 596.

III. Motion to Exclude the Rule 404(b) Evidence

     The Government anticipates introducing evidence of Torres’

2013 New York state court conviction for assault in the second

degree, pursuant to Rule 404(b), Fed. R. Evid (“Rule 404(b)

evidence”).    Torres has moved to exclude that evidence.        He

emphasizes that, while he pleaded guilty in 2014 to repeatedly

striking Victim-2 with a belt with intent to cause physical

injury, he was not convicted of imprisoning or sexually

assaulting Victim-2.    His motion is denied.

     A.   Legal Standard

     The Federal Rules of Evidence prohibit the admission of

“[e]vidence of [a party’s] other crime, wrong or act . . . to



                                   22
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 23 of 31



prove a person’s character in order to show that on a particular

occasion the person acted in accordance with the character.”

Fed. R. Evid. 404(b)(1).    But evidence related to a criminal

defendant’s other criminal conduct “may be admissible for

another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or

lack of accident.”   Fed. R. Evid. 404(b)(2). 10

     “The Second Circuit's ‘inclusionary rule’ allows the

admission of such evidence for any purpose other than to show a

defendant's criminal propensity, as long as the evidence is

relevant and satisfies the probative-prejudice balancing test of

Rule 403 of the Federal Rules of Evidence.”        United States v.

Lyle, 919 F.3d 716, 736 (2d Cir. 2019) (citation omitted).

Specifically, a “court can . . . admit evidence of prior acts as

probative of knowledge and intent if the evidence is relevant to

the charged offense, i.e., if there is a similarity or

connection between the charged and uncharged acts.”         United

States v. Dupree, 870 F.3d 62, 76 (2d Cir. 2017).         In


10The Federal Rules of Evidence also require that the Government
provide “reasonable notice” to the defense regarding the
Government’s intent to make use of such evidence at trial. Fed.
R. Evid. 404(b)(3). Such notice must be made in writing prior
to trial and must “articulate . . . the permitted purpose for
which the [Government] intends to offer the evidence.” Id.
Torres does not dispute that the Government complied with the
Rule 404(b)(3) notice requirement.


                                   23
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 24 of 31



determining whether Rule 404(b) evidence should be admitted, a

court should consider whether “(1) the evidence [is] offered for

a proper purpose; (2) it [is] relevant to a disputed trial

issue; [and] (3) its probative value is substantially outweighed

by its possible prejudice.”   11   United States v. Kadir, 718 F.3d

115, 123 (2d Cir. 2013) (citation omitted).

     B.   Application

     The Government intends to offer the evidence of the 2013

case for a proper purpose and to address issues on which the

Government bears the burden of proof.       The operative indictment

in this case, a superseding indictment returned by the grand

jury on April 13, 2021, charges Torres with three counts.

     The first count charges Torres with the kidnapping of

Victim-1, in violation of the federal kidnapping statute, 18

U.S.C. §§ 1201(a)(1) and 1201(b).       Section 1201(a) prohibits

     unlawfully seiz[ing], confin[ing], inveigl[ing],
     decoy[ing], kidnap[ping], abduct[ing], or carr[ying]
     away and hold[ing] for ransom or reward or otherwise
     any person . . . [when] the offender . . . uses the
     mail or any means, facility, or instrumentality of
     interstate or foreign commerce in committing or in
     furtherance of the commission of the offense.

18 U.S.C. § 1201(a).




11District courts are also instructed to consider whether a
limiting instruction concerning the evidence may be appropriate.
The parties shall confer and propose a limiting instruction
prior to the final pretrial conference on June 24.

                                   24
      Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 25 of 31



     In order to prove that Torres violated the federal

kidnapping statute with respect to Victim-1, the Government must

prove, beyond a reasonable doubt, that Torres imposed “unlawful

physical or mental restraint [on Victim-1] for an appreciable

period against [Victim-1’s] will and with a willful intent so to

confine [Victim-1].”     Chatwin v. United States, 326 U.S. 455,

460 (1946).

     Count Two of the indictment charges Torres with the

kidnapping of Minor Victim-1, the son of Victim-1, in violation

of 18 U.S.C. §§ 1201(a)(1), 1201(b), and 1201(g).          Section

1201(g) imposes a twenty year mandatory minimum sentence for

violations of § 1201(a)(1) where “the victim . . . has not

attained the age of eighteen years” and “the offender . . . has

attained [the age of eighteen years] . . . and is not a parent;

a grandparent; a brother; a sister; an aunt; an uncle; or an

individual having legal custody of the victim.”         18 U.S.C. §

1201(g).

     Count Three of the indictment charges Torres with stalking

Victim-1, in violation of 18 U.S.C. §§ 2261A(2)(A) and

2261A(2)(B). 12   Section 2261A(2)(A) prohibits

     with the intent to kill, injure, harass, intimidate,
     or place under surveillance with intent to kill,

12Count Three also charges Torres under 18 U.S.C. §§ 2261(b)(3)
and 2265(A). These sections set forth the operative penalties
for a violation of § 2261A.

                                    25
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 26 of 31



     injure, harass, or intimidate another person, us[ing]
     the mail, any interactive computer service or
     electronic communication service or electronic
     communication system of interstate commerce, or any
     other facility of interstate or foreign commerce to
     engage in a course of conduct that places that person
     in reasonable fear of the death of or serious bodily
     injury to a person.

18 U.S.C. § 2261A(2)(A).

     Section 2262A(2)(B) prohibits, with the same intent and

jurisdictional requirement, “engag[ing] in a course of conduct

that causes, attempts to cause, or would be reasonably expected

to cause substantial emotional distress to a [victim],” an

“immediate family member” of the victim, or “a spouse or

intimate partner” of the victim.        18 U.S.C. § 2262A(2)(B).

     The Government reasons that Torres’ knowledge and intent

will play a central role in this prosecution.        Torres does not

suggest that he will be conceding at trial either the issue of

identity or his knowledge and intent.        In fact, based on his

post-arrest statement, it appears that Torres will contend at

trial that Victim-1 and Minor Victim-1 were free to leave the

motel and apartment where they were housed during the events at

issue in this case and that he did not intend to confine or

kidnap them.

     The Government correctly contends that evidence related to

Torres’ 2013 criminal case -– which, like the allegations

involved in this case, involved his confinement of a romantic

                                   26
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 27 of 31



partner against her will by force and threats of force –- is

properly admitted to show Torres intentionally confined Victim-1

and Minor Victim-1 to the motel and apartment by force and

threats of force, and that they were not present in those

locations by their own volition.        This evidence is therefore

appropriately admitted to establish that Torres knowingly and

intentionally engaged in conduct that violated §§ 1201 and

2261A(2).   “Where a defendant claims that his conduct has an

innocent explanation, prior act evidence is generally admissible

to prove that the defendant acted with the state of mind

necessary to commit the offense charged.”        United States v.

Pascarella, 84 F.3d 61, 69 (2d Cir. 1996) (citation omitted).

     Torres’ arguments to the contrary are unavailing.          Torres

notes that, where the Government offers Rule 404(b) evidence

“for the purpose of establishing the defendant's knowledge or

intent,” the Government must “identify a similarity or

connection between the two acts that makes the prior act

relevant to establishing knowledge of the current act.”          United

States v. McCallum, 584 F.3d 471, 475 (2d Cir. 2009) (citation

omitted).   Torres argues that there is an insufficient

similarity between the 2013 case and the crimes charged in the

indictment because the two incidents involved different victims,

occurred in different locations, and involved assaults that were


                                   27
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 28 of 31



conducted in different ways.     This argument is unconvincing.

The 2013 and 2020 incidents are sufficiently similar to have

significant probative value regarding Torres’ intent and

knowledge in 2020.   Both incidents involved the alleged

confinement of romantic partners against their will, similar

abuse of those partners, and similar threats in connection with

the incidents.   This is enough to render the Government’s

proposed Rule 404(b) evidence admissible.       The similarity or

connection requirement does not necessitate exact overlap

between the facts of the prior act and the current case. 13

     Torres’ argument that the 2013 case is too remote in time

to be relevant is also unconvincing.      While the Second Circuit

has held that “[t]he length of time between the events” is


13The Government and Torres also dispute whether the
Government’s Rule 404(b) evidence is admissible to prove Torres’
identity under a modus operandi theory. The standard for
admission of Rule 404(b) evidence to prove identity is higher
than the standard used when such evidence is introduced to prove
knowledge or intent: the Government must show that the prior act
and the acts alleged in the instant case share “idiosyncratic
details.” United States v. Sliker, 751 F.2d 477, 487 (2d Cir.
1984). The Government bears the burden of proving that the
defendant was the person who is accused of committing the crimes
charged in the indictment. Should the defendant not explicitly
remove this issue from the jury, the Court will address whether
the evidence of the 2013 case is admissible on the issue of
identity as well. See United States v. Siddiqui, 699 F.3d 690,
702 (2d Cir. 2012) (“A defendant may . . . forestall the
admission of Rule 404(b) evidence by advancing a theory that
makes clear that the object the 404(b) evidence seeks to
establish, while technically at issue, is not really in
dispute.”).

                                   28
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 29 of 31



relevant to the analysis of the “potential probative value of

the prior conviction,” United States v. Garcia, 291 F.3d 127,

138 (2d Cir. 2002), it has never set forth a bright-line rule

regarding the age at which prior bad acts become presumptively

inadmissible by virtue of their remoteness in time.         The 2013

case involves events occurring eight years prior to the crimes

alleged in this case, and the Second Circuit has upheld the

admission of Rule 404(b) evidence related to knowledge or intent

when that evidence is a criminal conviction of similar or

greater vintage.   See, e.g., United States v. Martino, 759 F.2d

998, 1005-06 (2d Cir. 1985) (eleven-year-old conviction); United

States v. Terry, 702 F.2d 299, 316 (2d Cir. 1983) (twenty-year-

old conviction).   Moreover, it is noteworthy that the events in

2020 apparently occurred only shortly after Torres’ release from

prison after serving his four and a half year sentence on the

2013 case.

     Finally, the Rule 403 factors weigh in favor of admitting

the evidence.   Torres claims that the introduction of the

evidence would require a “trial within a trial” that would

produce undue delay and juror confusion.       The Government states

that it intends to introduce the evidence via a single fact




                                   29
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 30 of 31



witness, a transcript of Torres’ 2013 guilty plea allocution, 14

and photographs of Victim-2’s injuries.       This relatively

streamlined proof of the 2013 incident does not suggest that it

will result in confusion.     Any addition to the length of the

trial will not be material and will not substantially outweigh

the probative value of the evidence.

     Further, Torres’ arguments regarding unfair prejudice from

the introduction of the Rule 404(b) evidence may be rejected.

Torres argues that the evidence, which includes “grisly”

photographs of the injuries to Victim-2, will be unfairly

prejudicial.   But Rule 403 does not preclude the admission of

evidence that may be prejudicial: it prohibits only the

admission of evidence that causes unfair prejudice, or “that

which might dispose a jury to render a verdict for reasons

unrelated to the merits of the case.”       Henry v. Wyeth Pharms.,

Inc., 616 F.3d 134, 150 (2d Cir. 2010).       As discussed above, the

proposed Rule 404(b) evidence is highly relevant to the merits

of the case against Torres.     The Government also avers that it

will not provide unnecessary lurid details regarding the 2013

case to the jury.   Moreover, concerns regarding the potential



14The Government notes that, if it cannot reach an agreement
with Torres to stipulate to the admission of the allocution
transcript, it may need to call an additional witness for the
sole purpose of authenticating the transcript.

                                   30
     Case 1:20-cr-00608-DLC Document 41 Filed 05/13/21 Page 31 of 31



prejudicial effect of Rule 404(b) evidence are “mitigated where

the evidence is no more sensational or disturbing than the

crimes with which the defendant is charged.”        United States v.

Cummings, 858 F.3d 763, 778 (2d Cir. 2017) (citation omitted).

Given the similarities between the 2013 case and the crimes

charged in the indictment, the jury will hear similarly

inflammatory allegations about Torres’ conduct regardless of

whether the Government’s Rule 404(b) evidence is presented.

Therefore, it cannot be concluded at this stage that the Rule

404(b) evidence would be unfairly prejudicial.        In the context

of the parties’ motions in limine, Torres will have an

opportunity to address the Government’s specific evidence

regarding the 2013 case, including the “grisly” photographs of

Victim-2, and the issue of whether that evidence may be

presented to the jury.

                              Conclusion

     Torres’ motions to dismiss the indictment, to preclude the

expert testimony of Dr. Raghavan, and to exclude the

Government’s Rule 404(b) evidence are denied.

Dated:    New York, New York
          May 13, 2021


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge



                                   31
